            Case
            Case 1:20-cv-01881
                 1:20-cv-01699 Document
                               Document 1-2
                                        1-2 Filed
                                            Filed 06/25/20
                                                  06/11/20 USDC
                                                           USDC Colorado
                                                                Colorado Page
                                                                         Page 1
                                                                              1 of
                                                                                of 2
                                                                                   2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                          District
                                                    __________     of Colorado
                                                               District of __________

  McKenna Connolly, Individually and on Behalf of a                     )
       Class of Similarly Situated Individuals                          )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No. 20-cv-1881
                                                                        )
The Vail Corporation d/b/a Vail Resorts Management                      )
         Compoany, a Colorado Corporation                               )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Vail Corporation d/b/a Vail Resorts Management Company
                                           390 Interlocken Crescent
                                           Broomfield, CO 80021




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Katrina Carroll
                                           Carlson Lynch LLP
                                           111 W. Washington Street, #1240
                                           Chicago, Illinois 60602
                                           kcarroll@carlsonlynch.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date:
                                                                                             Signature of Clerk or Deputy Clerk
             Case
             Case 1:20-cv-01881
                  1:20-cv-01699 Document
                                Document 1-2
                                         1-2 Filed
                                             Filed 06/25/20
                                                   06/11/20 USDC
                                                            USDC Colorado
                                                                 Colorado Page
                                                                          Page 2
                                                                               2 of
                                                                                 of 2
                                                                                    2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-cv-1881

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
